
	

114 HR 3609 IH: To amend title XVIII of the Social Security Act to modify requirements for payment under the Medicare program for ambulance services furnished by critical access hospitals, and for other purposes.
U.S. House of Representatives
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3609
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2015
			Mr. Westerman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to modify requirements for payment under the
			 Medicare program for ambulance services furnished by critical access
			 hospitals, and for other purposes.
	
	
		1.Modifying requirements for Medicare payment for ambulance services furnished by critical access
 hospitalsSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is amended— (1)by inserting both before located; and
 (2)by inserting and licensed or otherwise authorized to furnish services in the State in which such critical access hospital is located before the period at the end.
			
